Exhibit 10.1 UNITED STATES DEPARTMENT OF THE TREASURY 1500 Pennsylvania Avenue, NW Washington, D.C. 20220 March 9, 2011 Ladies and Gentlemen: Reference is made to that certain letter agreement (the “Repurchase Letter Agreement”), dated as of the date set forth on ScheduleA hereto, between the United States Department of the Treasury (the “Investor”) and the company set forth on ScheduleA hereto (the “Company”).Capitalized terms used but not defined herein shall have the meanings assigned to them in the Repurchase Letter Agreement. As documented by the Repurchase Letter Agreement, the Company has completed the repurchase from the Investor of all of the Preferred Shares issued to the Investor pursuant to the Securities Purchase Agreement.Following such time, the Company delivered a Warrant Repurchase Notice dated as of the date set forth on ScheduleA hereto to the Investor.In connection with the consummation, on the date hereof, of the repurchase of the Warrant by the Company from the Investor, as contemplated by the Warrant Repurchase Notice and Section4.9 of the Securities Purchase Agreement: (a) The Company hereby acknowledges receipt from the Investor of the Warrant; and (b) The Investor hereby acknowledges receipt from the Company of a wire transfer to the account of the Investor set forth on ScheduleA hereto in immediately available funds of the aggregate purchase price set forth on ScheduleA hereto, representing payment in full for the Warrant, determined in accordance with Section4.9 of the Securities Purchase Agreement. This letter agreement will be governed by and construed in accordance with the federal law of the United States if and to the extent such law is applicable, and otherwise in accordance with the laws of the State of NewYork applicable to contracts made and to be performed entirely within such State. This letter agreement may be executed in any number of separate counterparts, each such counterpart being deemed to be an original instrument, and all such counterparts will together constitute the same agreement.Executed signature pages to this letter agreement may be delivered by facsimile and such facsimiles will be deemed sufficient as if actual signature pages had been delivered. In witness whereof, the parties have duly executed this letter agreement as of the date first written above. UNITED STATES DEPARTMENT OF THE TREASURY By:/s/ TIMOTHY G. MASSAD Name: Timothy G. Massad Title: Acting Assistant Secretary for Financial Stability COMPANY:1stSource Corporation By:/s/ CHRISTOPHER J. MUPRHY III Name: Christopher J. Murphy III Title:Chairman & Chief Executive Officer
